DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 6/16/2022.  Claims 1, 4-8, 10-16, and 18-20 are amended and claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-11, 13-14, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2017/0176752 to Viera et al. (hereinafter Viera) in view of US Pat. No. 9,529,430 to Leister (hereinafter Leister, previously cited).
Regarding claim 1, Viera discloses a device for imaging a region of interest (Fig. 8a), comprising: a scanning assembly (of see-through elements 12, 14, Fig. 8a) configured to steer an illumination light beam incident thereon relative to a target location (eye, Fig. 8a), the scanning assembly including a first stationary optical device (a liquid crystal (LC) half-waveplate of a switchable deflecting device 40, Fig. 8a) configured to control a circular polarization direction of the light beam and transmit the illumination light beam (“each deflecting element 42 comprises an active switchable polarization grating (short: APG) and a liquid crystal (LC) half-waveplate” & “deflecting device 40 may also comprise a polarization setting device 45 for setting the polarization of the light of the collimated light beam 20 to either purely left handed circular polarization or purely right handed circular polarization”, Fig. 8a; [0149]) to a second stationary optical device (“deflecting element 42 comprises an active switchable polarization grating (short: APG)” of a switchable deflecting device 40, Fig. 8a; [0149]), the second stationary optical device configured to deflect the illumination light beam to the target location (Fig.8a; [0149]); and an image sensor (imager 44, Fig. 8a) configured to generate an image based on the deflected light beam (“the display device 10 comprises an image capturing device (or an eye tracker) 44 for capturing an image of the pupil 28 of the user's eye 30 and for generating a position signal representing a position of the pupil 28 of the user's eye 30, which allows a tracking of the position of the pupil 28 of the user's eye 30”; [0146]-[0147], Fig. 8a).
Viera discloses the claimed invention as cited above though does not explicitly disclose: the scanning assembly including an optical component disposed between the second stationary optical device and the target location, the optical component configured to transform the deflected light beam from a circular polarization to a linear polarization.
Leister discloses the scanning assembly (“a display, in particular an autostereoscopic or holographic display, wherein image views or reconstructions of holographically encoded objects can be tracked to the movements of associated eyes of at least one observer, has an illumination unit comprising light sources for generating light that is collimated to the greatest possible extent with a predefinable emission characteristic, at least one polarization grating stack having a stack of optical components comprising at least two switchable or controllable polarization gratings each comprising a grating structure that can be switched on for light deflection”; col. 2, ln. 65-col. 3, ln. 20) including an optical component (“a birefringent retardation layer 410, which can advantageously be configured as a quarter-wave plate, for generating linearly polarized light from the right circularly polarized light leaving the polarization grating stack”, Fig. 1b; col. 9, ll. 21-57) disposed between the second stationary optical device (polarization grating stack 300, Fig. 1b) and the target location (target of projected light from Fig. 1b; col. 2, ln. 65-col. 3, ln. 20), the optical component configured to transform the deflected light beam from a circular polarization to a linear polarization (col. 9, ll. 21-57)
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to transform circularly polarized light into linear light after deflection from the polarization grating as taught by Leister with the system as disclosed by Viera.  The motivation would have been to allow filtering of the zeroth order diffraction mode light from the polarization grating (col. 9, ll. 21-57).
Regarding claim 2, Viera discloses the first stationary optical device and the second stationary optical device include liquid crystal components (“the deflecting device 40 comprises a liquid crystal polarization grating (short: LCPG)” & “each deflecting element 42 comprises an active switchable polarization grating (short: APG) and a liquid crystal (LC) half-waveplate”; [0149]).  
Regarding claim 3, Viera discloses the first stationary device is a liquid crystal half wave plate configured to control the circular polarization direction based on an applied voltage (“the deflecting device 40 comprises a liquid crystal polarization grating (short: LCPG)” & “each deflecting element 42 comprises an active switchable polarization grating (short: APG) and a liquid crystal (LC) half-waveplate”; [0149]).  
Regarding claim 4, Viera discloses wherein the second stationary device is a liquid crystal polarized grating configured to deflect the illumination light beam by a selected angle in a deflection direction based on the circular polarization direction (“the deflecting device 40 comprises a liquid crystal polarization grating (short: LCPG)” & “each deflecting element 42 comprises an active switchable polarization grating (short: APG) and a liquid crystal (LC) half-waveplate”; [0149]).
Regarding claims 6 and 13, Viera discloses the scanning assembly includes a plurality of pairs of optical devices in an optical path of the light beam, each pair of optical devices including a respective liquid crystal half wave plate and a respective liquid crystal polarized grating, each pair configured to deflect the light beam by a constituent angular direction  (array of deflecting elements 40, Fig. 8a).
Regarding claims 7, 14 and 19, Viera discloses the scanning assembly is configured to direct the illumination light beam to the target location by changing an angular direction of the illumination beam (Figs. 8a-8b).
Regarding claims 10 and 16, Viera discloses a method of imaging a region of interest (“the display device 10 comprises an image capturing device (or an eye tracker) 44 for capturing an image of the pupil 28 of the user's eye 30 and for generating a position signal representing a position of the pupil 28 of the user's eye 30, which allows a tracking of the position of the pupil 28 of the user's eye 30”; [0146]-[0147], Fig. 8a), comprising: receiving a light beam from a light source (an array of light emitting elements 16, Fig. 8a) at a scanning assembly (deflection of see-through elements 12, 14, Fig. 8a-8b), the scanning assembly including a first stationary optical device (a liquid crystal (LC) half-waveplate of a switchable deflecting device 40, Fig. 8a) and a second stationary optical device (“deflecting element 42 comprises an active switchable polarization grating (short: APG)” of a switchable deflecting device 40, Fig. 8a; [0149]); and steering the light beam relative to a target location by controlling the scanning assembly ([0149]) by a processing device ([0082]), wherein the steering includes: controlling a circular polarization direction of the light beam by the first stationary optical device and transmitting the light beam to the second stationary optical device (Figs. 8a-8b; [0149]); deflecting the light beam by the second stationary optical device by a selected deflection angle (Figs. 8a-8b; [0149]); and generating an image of the target location by an image sensor based on the deflected light beam (imager 44, Figs. 8a-8b; [0146]-[0147]).  Regarding Claim 16, Viera discloses the controller controlling deflection and thus necessarily includes a memory having computer readable instructions ([0082]).
Viera discloses the claimed invention as cited above though does not explicitly disclose: an optical component disposed between the second stationary optical device and the target location, steering includes transforming the deflected light beam from a circular polarization to a linear polarization.
Leister discloses an optical component location (“a birefringent retardation layer 410, which can advantageously be configured as a quarter-wave plate, for generating linearly polarized light from the right circularly polarized light leaving the polarization grating stack”, Fig. 1b; col. 9, ll. 21-57) disposed between the second stationary optical device (polarization grating stack 300, Fig. 1b)  and the target (target of projected light from Fig. 1b; col. 2, ln. 65-col. 3, ln. 20), steering includes transforming the deflected light beam from a circular polarization to a linear polarization (col. 9, ll. 21-57)
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to transform circularly polarized light into linear light after deflection from the polarization grating as taught by Leister with the system as disclosed by Viera.  The motivation would have been to allow filtering of the zeroth order diffraction mode light from the polarization grating (col. 9, ll. 21-57).
Regarding claims 11 and 17, Viera discloses the first stationary device is a liquid crystal half wave plate configured to control the circular polarization direction based on an applied voltage, and the second stationary device is a liquid crystal polarized grating configured to deflect the light beam by a selected angle in a deflection direction based on the circular polarization direction (“the deflecting device 40 comprises a liquid crystal polarization grating (short: LCPG)” & “each deflecting element 42 comprises an active switchable polarization grating (short: APG) and a liquid crystal (LC) half-waveplate”; [0149]).  
  
Claims 5, 8-9, 12, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2017/0176752 to Viera et al. (hereinafter Viera) in view of US Pat. No. 9,529,430 to Leister (hereinafter Leister, previously cited) as applied to claims 1, 4, 10, 11, 16 and 17, and further in view of US Pat. No. 10,574973 to Hall et al. (hereinafter Hall).
Regarding claims 5, 12 and 18, Viera does not disclose an optical components, as claimed in structure and position along the optical path. 
Leister discloses the optical component includes a quarter wave plate configured to transform the deflected light beam  from the circular polarization to a linear polarization (“a birefringent retardation layer 410, which can advantageously be configured as a quarter-wave plate, for generating linearly polarized light from the right circularly polarized light leaving the polarization grating stack”, Fig. 1b; col. 9, ll. 21-57).
Leister discloses the claimed invention as cited above though does not explicitly disclose transforming a reflected beam in reverse through the optical system.
Hall discloses transforming a reflected beam in reverse through the optical system (reflected light 432 travels along same optical path as outgoing light 430 that has been transformed from polarizing element 406 to coarse steering element 428, Fig. 4A).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to share portions of a pathway between emission and detection light paths as taught by Hall with the system as disclosed by Viera and Leister.  The motivation would have been to reduce a part count of the beam steering assembly (col. 13, ln. 34-48).
 Regarding claims 8, 15 and 20, Viera and Leister discloses the claimed invention as cited above though does not explicitly disclose transforming a reflected beam in reverse through the optical system.
Hall discloses scanning assembly is configured to receive a reflected light beam propagating along a direction from the target location to the scanning assembly (reflected light 432 travels along same optical path as outgoing light 430 that has been transformed from polarizing element 406 to coarse steering element 428, Fig. 4A).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to share portions of a pathway between emission and detection light paths as taught by Hall with the system as disclosed by Viera and Leister.  The motivation would have been to reduce a part count of the beam steering assembly (col. 13, ln. 34-48).
Regarding claim 9, Hall discloses the image sensor includes at least one of a complementary metal-oxide-semiconductor (CMOS) and a semiconductor charge-coupled device (CCD) (col. 6, ll. 48-57). 



Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872